DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 12/02/2020 has been entered and considered. Upon entering claims 1, 6 have been amended and claim 7 has been added.
Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura (US 2013/0154570).
Regarding claim 1, Nomura discloses a storage battery system [Figs. 1, 2] comprising: an electrical circuit [distribution switchboard 60, Fig.  1] connecting a grid [Electric grid] and a general load [load], a storage battery [10] connected to a first connection on the electrical circuit [battery pack 10 coupled to the distribution switchboard 60 via power conditioner (PCS) 30], a first current sensor [70 at node b] provided between the first connection and the grid in the electrical circuit [see Figs. 1-2], one or more power generators [50] connected to a second connection between the first current sensor [70 at node b] and the grid [Electric Grid] in the electrical circuit [see Figs. 1-2], a second current sensor [70 at node a] provided between the second PV).
Regarding claim 2, the Nomura further discloses wherein the controller calculates a difference between power obtained based on the output of the first current sensor and power obtained based on the output of the second current sensor as generated power of the one or more power generators [par 0049-0050].
Regarding claim 5, Nomura further discloses wherein the second current sensor [70 at node a] is provided closer to the grid [Electric grid] than the first current sensor is [70 at node b @ Figs. 1, 2].
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura as applied to claim 1 above, and further in view of Fukuda et al. (JP 2014/217217, previously cited).
Regarding claim 3, the combination of Nakamura and Ito discloses all limitations of claim 1 above but fails to disclose wherein the second current sensor is provided in one of two power lines included in the electrical circuit.
Fukuda teaches a power system [Figs. 1, 4] wherein a current sensor 111 coupled to a single phase two-wire system [see Fig. 1, par 0018].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the teaching of Fukuda into that of Nomura in order to facilitate the monitoring of the operating status of the power system.
Regarding claim 4, Nomura discloses all limitations of claim 1 above but fails to disclose wherein the second current sensor is provided in each of two power lines included in the electrical circuit.
Fukuda teaches a power system [Fig. 4] wherein a current sensors 111 coupled to a single phase three-wire system which includes two voltage lines a, b and ground (neutral) line c, sensors 212a and 212b are coupled on the two voltage lines a, b [see Fig. 4, par 0048].
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura  (US 2013/0154570), in view of Okino (JP 2014-039362, previously cited).
Regarding claim 6, Nomura discloses a storage battery system [Figs. 1, 2] that includes an electrical circuit [Distribution Switchboard 60] connecting a grid [Electric Grid] and a general load [Load @ Fig. 1], a storage battery [10] connected to a first connection on the electrical circuit [see Fig. 1], a first current sensor [70 at node b] provided between the first connection and the grid in the electrical circuit [see Figs. 1, 2], and one or more power generators [50] connected to a second connection between the first current sensor [70 at node b] and the grid [Electric Grid] in the electrical circuit [see Figs. 1, 2], the storage battery system comprising: a second current sensor [70 at node a] provided between the second connection and the grid [Electric Grid] in the electrical circuit [60 @ Fig. 1, 2], and a controller that calculates generated power concerning the one or more power generators based on outputs obtained from the first current sensor and the second current sensor [par 0049-0050].
Nomura fails to teach a power display device used for the storage device.

power conditioner 14, a solar power generation system 15, a power storage unit 16, and
board 17, a load device 18, and a fuel cell device 19. The communication device 12 displays the information transmitted by the energy management device 11. The
communication device 12 includes a display unit 121 [Fig. 3], an input detection unit 122, a storage medium 123, a control unit 124, and a communication unit 125 [par 0033, 0066].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide a display device into the system of Nomura in view of Okino in order to provide more convenient to user to operate by inputting or reading data to/from the system.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura as applied to claim 1 above, and further in view of Yamaguchi et al. (US 2017/0288416).
Regarding claim 7, Nomura discloses all limitations of claim 1 above and further disclose the controller calculates the generated power of the one or more power generators based on outputs obtained from the first current sensor, the second current sensor [par 0049-0050] but fails to teach a voltage sensor connected to the electrical circuit, wherein the controller calculates the generated power of the one or more power generators based on outputs obtained from the first current sensor, the second current sensor, and the voltage sensor.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide a voltage sensor into the system which includes first and second current sensors of the Nomura in order to calculate the power of the power generator and the storage battery based on the current and voltage values which measured from the current and voltage sensors for regulation purposes and to determine when to store excess power from the solar system onto the battery. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TOAN T VU/Examiner, Art Unit 2836